Citation Nr: 1530417	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  12-17 862A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. M. Barnard, Senior Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to February 1974 and from January 15 to October 5, 1991.  The appellant is the Veteran's surviving spouse.

This appeal arose before the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA), Regional Office (RO).  The San Juan RO now has jurisdiction of this case.

In April 2014, the appellant testified before the undersigned at a Travel Board hearing conducted at the San Juan RO.  A transcript of this proceeding has been included in the claims folder.

The Board has reviewed all records contained in the paper file as well as any pertinent documents in the Veteran's Paperless file.


FINDINGS OF FACT

1.  The Veteran's cause of death, according to the death certificate, was myocardial infarction; contributing to but not resulting in death was chronic obstructive pulmonary disease (COPD).  No autopsy was conducted.

2.  Service connection was not in effect for any disability at the time of the Veteran's death.

3.  The Veteran did not serve in Vietnam; he served in Korea after the use of herbicides in that country.

4.  No heart disorder was noted in service, nor was any cardiovascular disease, to include hypertension, manifest to a compensable degree within the one year time period following the Veteran's release from active duty.

5.  There is no indication that the Veteran suffered from an undiagnosed illness or from a medically unexplained chronic multisymptom illness that contributed to his death.

6.  The Veteran had been diagnosed with depressive disorder, which was not service-connected at his death and there is no evidence that this disorder contributed to his death.

7.  No disease or injury of service origin played any part in the Veteran's death.


CONCLUSIONS OF LAW

1.  The Veteran's myocardial infarction was not incurred in or aggravated service, to include exposure to herbicide or other toxic agents or chemicals; nor was any cardiovascular disease present to a compensable degree within one year of separation from service; nor was it related to any service-connected disorder.  38 U.S.C.A. §§ 1110, 1111, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309(a) & (e), 3.310, 3.317 (2014).

2.  A disability incurred in or aggravated by service did not cause or contribute substantially or materially to cause death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.312 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to the appellant in February, August, and November 2011.  This correspondence advised the appellant of the information necessary to substantiate her claim and of her and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  It also advised the appellant of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  She was also informed of the types of evidence needed in claims for service connection for the cause of a Veteran's death.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The appellant has not alleged that VA failed to comply with the notice requirements of the VCAA, and she was afforded a meaningful opportunity to participate effectively in the processing of her claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and available VA and private treatment records are in the file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.    

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  While no opinion was obtained in this case, there is no indication that such is needed in order to decide the merits of the claim.  This is so because, as will be further explained below, there is no evidence of record nor any evidence referred to by the appellant that would tend to suggest a relationship between the Veteran's cause of death and his periods of service.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the Veteran was assisted at the hearing by an accredited representative from the Veterans of Foreign Wars of the United States.  The undersigned explained the issue on appeal and sought testimony from the Veteran regarding the manifestations of his disability.  The undersigned also solicited information on the availability of any additional relevant evidence for development.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


APPLICABLE LAWS AND REGULATIONS

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2014).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2014).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For certain chronic disorders, including hypertension and cardiovascular disease, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.384 (2014).

For any disability which is proximately due to, or results from, another disease or injury for which service-connected has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2014).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury, will be service-connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or  injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b) (2014); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). (This standard of assessing aggravation of disability under 38 C.F.R. § 3.310 was established in 2006.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310).  

With respect to service connection based on herbicide exposure, VA laws and regulation provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(a)(3) ; 38 C.F.R. § 3.307(a)(6)(iii) . 

If a veteran was exposed to an herbicide agent during active military service, certain diseases including ischemic heart disease (but NOT hypertension or peripheral manifestations of arteriosclerosis), will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service.  38 U.S.C.A. § 1116(a)(2) ; 38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

The Department of Defense (DoD) has identified specific units it has cited that served in areas along the DMZ in Korea where herbicides were used between April 1968 and July 1969.  Id. 

VA's Adjudication Procedure Manual, M21-1MR, contains a list of a number of Battalions of Infantry, Cavalry, Armor, and Artillery Divisions identified as specific units that served in areas along the DMZ in Korea where herbicides were used between April 1968 and July 1969.  If a veteran alleges service along the DMZ in Korea, and was assigned to one of the cited units during this period, then that veteran's exposure to herbicides on a factual basis is conceded.  Id. Once exposure to herbicides has been established by the evidence of record, the presumption of service connection found in 38 C.F.R. § 3.309(e) for herbicide-related diseases is applicable.

Under 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multisymptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 76 Fed. Reg. 81834 (Dec. 29, 2011) (codified at 38 C.F.R. § 3.317(a) (1) (2014)).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 ; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness. Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a) (5) (2014); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a) (2) (ii) (2014).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a) (3) (2014).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b) (2014).

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a) (4) (2014).

Medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

To establish service connection for the cause of the Veteran's death, the evidence must show that the disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  For a service-connected disability to be the cause, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it causally shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2014); 38 C.F.R. § 3.312 (2014).


FACTUAL BACKGROUND AND ANALYSIS

The appellant has contended that the Veteran's death from a myocardial infarction related to ischemic heart disease.  Because of this, she claims that his death is related to reported exposure to herbicides during his service in Korea.

The Veteran's death certificate indicated that he died as a result of a myocardial infarction In January 2008.  Listed as contributing to but not causing death was chronic obstructive pulmonary disease (COPD).

The service treatment records note that at the time of the February 1971 entrance examination his cardiovascular system was normal and his blood pressure was 120/76.  There were no complaints of or treatment for any cardiac complaints during his first period of active service.  His February 1974 separation examination included a negative chest x-ray and a normal cardiovascular examination.  His blood pressure was 120/70.  A US Army Reserve examination dated in November 1982 again noted a normal cardiovascular evaluation and a negative chest x-ray.  His blood pressure was 130/80.  A December 1986 quadrennial examination included a normal cardiovascular examination, as well as a normal electrocardiogram (EKG).  His blood pressure was 128/86.  A July 1990 Over-40 examination included a normal EKG and a negative cardiovascular examination.  He specifically denied any history of chest discomfort, dyspnea, syncope, palpitations or hypertension.  His blood pressure was 126/84.  His September 1991 separation examination noted his self-report that he was in good health (he noted that he was a sports instructor).  The cardiovascular evaluation was within normal limits and his blood pressure was 120/80.  A US Army reserves periodic examination conducted in November 1992 again noted his cardiovascular system was normal, as was an EKG.  His blood pressure was 126/84.

VA outpatient treatment records developed between 2000 and 2001 noted the Veteran's treatment for hypertension.  He was noted to be a smoker.  He referred to be suicidal and depressed on occasion.  In July 2000, an EKG was noted to be normal.  Despite his smoking history, a chest x-ray conducted in August 2000 was within normal limits.  His lungs were noted to be clear.  His heart displayed a regular rate and rhythm and was without murmurs, clicks or rubs.  In March 2001, his heart was again noted to be normal and his hypertension was being treated with medications.

A VA examination was performed in August 2001.  The Veteran's blood pressure ran from 120-130/90.  His heart had a normal sinus rhythm with no murmurs or thrills.  His lungs were also normal.  The diagnosis was arterial hypertension, under treatment, controlled.  A psychiatric examination had noted a depressive disorder as well as a substance abuse disorder (to include cocaine, marijuana and alcohol) in apparent remission.

Included in the record were multiple VA treatment records developed between 2001 and 2004.  These included mostly psychiatric treatment records, although the Veteran was noted to being treated for hypertension.  These did not include any diagnoses of a heart disorder.

A VA examination for aid and attendance purposes was performed in February 2005.  At this time, the Veteran's blood pressure readings ranged from 115-120/100-105.  The general medical examiner noted no pathologic history in the Veteran's service treatment records; rather, it was commented that the Veteran had been treated for hypertension since 2000.  Repeat blood pressure readings ranged from 115-120/ 70-75.  His heart displayed a regular rate and rhythm with no murmurs and no extra or abnormal sounds.  The diagnosis was uncontrolled arterial hypertension.

The record includes the report of the Veteran's terminal hospitalization.  He had been admitted on January 9, 2008 following a myocardial infarction.  At the time of admission, he was complaining of sharp left sternal chest pain.  He also had shortness of breath although he denied nausea, vomiting, and dizziness.  An EKG confirmed that he had suffered an acute arterolateral myocardial infarction complicated by heart failure.  It was noted that his condition included a high risk of mortality.  On January 11, he underwent cardiac catheritization which demonstrated two vessel disease with 85% occlusion.  He was scheduled for a coronary artery bypass.  However, on January [redacted], his condition rapidly deteriorated, with several codes being called.  After several attempts were made to revive the Veteran, he succumbed at 1:15 pm on January [redacted].

The appellant submitted several articles from the internet.  They included articles on ischemic heart disease and myocardial infarctions.

The appellant testified before the undersigned in April 2014.  She indicated that she had first met the Veteran in 1982; after 20 years of living together, they married in 2002.  She stated that after he left the military, he had a great deal of anxiety and would have flashbacks.  She stated that the Veteran's doctor had told her that the Veteran had had a mild myocardial infarction about two years before his death.  She expressed her belief that his stress contributed to his fatal heart attack.  She also stated that the Veteran had engaged in combat in Vietnam, which she stated had been verbally confirmed to her by another Veteran who claimed that her husband had served there with his father.  She reported that all of the Veteran's Vietnam records had been burned.  She also expressed her opinion that the Veteran's death was directly related to inservice exposure to herbicides or to toxic chemicals during his Persian Gulf service.

After a careful review of the evidence of record, it is found that entitlement to service connection for the cause of the Veteran's death has not been established.  Initially, there is no indication that the Veteran had a heart disorder during his periods of service.  The service treatment records are completely silent as to any complaints of, treatment for, or diagnosis of a heart disorder.  As a consequence, his cause of death cannot be attributed directly to his service.  Nor is any suggestion in the available record that cardiovascular disease, to include hypertension, manifested to a compensable degree within one year of his separation from service.  In fact, hypertension was not noted until 2000, some 8 years following his last separation from service.  Therefore, service connection on a presumptive basis has not been demonstrated.  The appellant has also argued that stress and anxiety caused or aggravated his hypertension to the extent that it led to his death from a myocardial infarction.  However, service connection is not in effect for any psychiatric disorder; therefore, service connection on a secondary basis is not available.

The appellant has asserted that the Veteran had ischemic heart disease which led to his death and that this was directly related to his service, stating that the Veteran had had combat duty in Vietnam.  However, the record clearly indicates that the Veteran never served in Vietnam.  His DD-214 stated that he had not served in either Indochina or Vietnam.  He had served in Korea in 1972, well after herbicides were used in that country.  Therefore, the Board cannot presume that the Veteran had been exposed to herbicides during his period of service.  Moreover, the appellant has not presented any evidence that the Veteran was ever diagnosed with ischemic heart disease that could otherwise be related to any herbicide exposure.  The Veteran was diagnosed with arterial hypertension and coronary artery disease, which have not been linked to herbicide exposure (even if such exposure had been established).

Finally, the appellant has argued that the Veteran was exposed to something during service in the Persian Gulf that caused his coronary artery disease and arterial hypertension.  Even if the Veteran had been exposed to toxins or chemicals during his period of service, he did not suffer from an undiagnosed illness or from a medically unexplained chronic multisymptom illness; to the contrary, he had hypertension, coronary artery disease and COPD, all diagnosed disorders.  Therefore, the provisions of 38 C.F.R. § 3.317 are not applicable.  Further, she has presented no evidence that would otherwise suggest a link between his diagnosed coronary artery disease and hypertension and his service in the Persian Gulf.

The appellant also submitted various articles addressing ischemic heart disease and myocardial infarctions.  The Board notes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  Similarly, medical treatise evidence could "discuss [] generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least a plausible causality based upon objective facts."  Mattern v. West, 12 Vet. App. 222, 229 (1999); Sacks v. West, 11 Vet. App. 317(1998); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  Here, however, the articles submitted by the appellant are of a general nature and do not contain any information or analysis specific to her case.  As such, the evidence submitted by the appellant is not persuasive as to the etiology of the Veteran's cause of death.  The Court of Appeals for Veterans Claims (CAVC) has held on several occasions that medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See generally Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

The Board has also carefully considered the statements and testimony proffered by the appellant.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran's cause of death is related to service, to include alleged exposure to herbicides in Korea or to other toxic elements while serving the Persian gulf, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (lay persons are not competent to diagnose cancer).  The appellant has not demonstrated that she has the requisite expertise to render an etiological opinion in this case.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it stated that an appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.   To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  After a thorough review of the entire claims folder, and weighing all evidence, both favorable and unfavorable, the Board concludes that the greater weight of the evidence preponderates against the appellant's claim.  As a consequence it is found that the preponderance of the evidence is against the appellant's claim and the benefit sought must be denied.



ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


